—In an action to recover damages for personal injuries, etc., the third-party defendant Stasi Brothers Asphalt Corp. appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (DeMaro, J.), dated January 16, 2000, as denied its motion for summary judgment dismissing the third-party complaint and all cross claims insofar as asserted against it, and the third-party defendant John A. Grillo, Architect, P.C. separately appeals, as limited by its brief, from so much of the same order as denied its motion for summary judgment dismissing the third-party complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed, with one bill of costs.
The Supreme Court properly determined there were issues of fact requiring the denial of summary judgment. S. Miller, J.P., Schmidt, Townes and Crane, JJ., concur.